Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-8 and 10-19 are currently pending.
2.	Claims 9 and 20 are canceled.
3.	 Claims 1, 4, and 15 are currently amended.
4.	The objections to the drawings and specification are overcome.
5.	The 112(b) rejection to Claim 4 has been overcome.

Drawings
6.	The drawings that were filed on 10/11/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-8, 10-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna (US 20150045994 A1), in view of Pepitone (US 20070067093 A1), and in further view of Bagge (US 20070043483 A1).
11.	Regarding Claim 1, Krishna teaches an aircraft display system for providing ground traffic collision threat awareness, comprising (Krishna: [0007] “In an exemplary embodiment, a method for indicating a hazard free area around an aircraft [collision threat awareness] on a moving map, comprises displaying an aircraft icon representing the aircraft on the moving map; displaying a swath icon representing an area around the aircraft on the moving map; detecting an object in the vicinity of the aircraft; displaying the object on the moving map [display system]; and modifying the swath icon if the object is within a first threshold distance of the swath."): 
A primary flight display device; a navigation display device (Krishna: [0038] and [0040] "In some embodiments, SVS 16 [navigation display device] may include a dedicated processor, microprocessor, or other circuitry that is configured to take the information pertaining to the position, attitude, altitude and heading of the aircraft and to utilize the information available in the database to generate a third signal 30 that may be utilized by processor 24 to render a two-dimensional image or a three-dimensional image of the topographical environment on which the aircraft is taxiing."  Also, "The display unit 20 [primary flight display], as noted above, in response to display commands supplied from the processor 24, selectively renders on the display screen 22 various textual, graphic, and/or iconic information, and thereby supply visual feedback to the operator."); 
At least one processor in operable communication with the primary flight display device and the navigation display device, the at least one processor configured to (Krishna: [0043] "Being communicatively and/or operatively coupled with EVS 12, GPS/avionics sensors 14, SVS 16 [navigation display device], ground status sensor 18, and display unit 20 [primary flight display], provides processor 24 [processor in communication] with a pathway for the receipt and transmission of signals, commands, instructions, and interrogations to and from each of the other components. Processor 24 is configured (i.e., loaded with and being capable of executing suitable computer code, software and/or applications) to interact with and to coordinate with each of the other components of system 10 for the purpose of overlaying images corresponding to first signal 26 and third signal 30."): 
Determine threat level data representing an urgency of a threat of a surface collision with another vehicle based on the traffic data (Krishna: [0046] and [0048] "The swath icon is drawn and colored based on the obstacles' location/position [based on traffic data]."  Also, "To ensure that the display doesn't get cluttered with too much readout, the numeric cutout box 210 can be displayed only for the closest obstacle [another vehicle] and of higher threat level [determine threat level data representing urgency level], and optionally only when the obstacle is so close that the swath icon bracket turns amber or red."); 
Encode the threat level data and the location data for the another vehicle into graphical symbology for the primary flight display device and into graphical symbology for the navigation display device (Krishna: [0045] and [0051] "In accordance with a first exemplary embodiment 200 of FIG. 2, a swath icon 202, which otherwise may be known as an area or a wingtip swath symbology, displayed on an airport moving map of display unit 20 [for primary flight display] depicts a safety zone around an aircraft 204 that is free of obstacles or hazards, thereby enhancing the situational awareness of a pilot taxiing the aircraft 204...The obstacles 206, 208 outside the swath icon 202 may be color coded [graphical symbology] colors of less emphasis, for example, grey, to indicate a no-threat obstacle [encode threat level data]."  Also, "Similar to the two-dimensional airport moving map display [for navigation display], the swath icon 602 will expand and contract, as shown in FIG. 6 based on the obstacle location, and also become either amber or red [graphical symbology] based on the distance of the obstacles 606, 608 from the aircraft 604 [encode location data for another vehicle]. The visual depiction of the distance at which the aircraft 604 may be stopped is represented by a bar 620, indicating the point at which the aircraft would be positioned after stopping."); 
Display the graphical symbology on the primary flight display device; and display the graphical symbology on the navigation display device (Krishna: [0040], [0046], and [0053] "The display unit 20 [on primary flight display], as noted above, in response to display commands supplied from the processor 24, selectively renders on the display screen 22 various textual, graphic, and/or iconic information [display graphical symbology], and thereby supply visual feedback to the operator."  Also, "Referring to FIG. 3, the distance 212 of the obstacle 208, for example, from the aircraft 204 may be shown in a cutout box 210 near the swath icon 202 and may be color coded to a color of less emphasis, for example, grey, when the obstacle 208 is not a threat, but would turn either amber or red, for example, as the degree of threat to the aircraft 204 increases."  Also, "Referring to FIG. 8, on the three-dimensional airport moving map, the swath icon 502 may be represented by fixed reference dots 802 and 803, indicating the range of the coverage area of the wingtip radar. Similar to the swath icon 502, the dots 802, 803 may be color coded [graphical symbology] to represent the threat level of the obstacle 808 [display on navigation display].").
Krishna fails to explicitly teach receiving traffic data that includes location data for other vehicles and wherein the graphical symbology includes a graphical representation of the another vehicle and a graphical shaped threat zone, wherein the threat level data and the location data is encoded in the shape, position and color of the graphical shaped threat zone, and wherein the graphical shaped threat zone is positioned in image space to be centered on a projected collision point of ownship and the another vehicle.  Although, Krishna does teach data regarding aircraft on the ground, it does not explicitly teach using a GPS system to locate the other aircraft as location data (Krishna: [0039], [0045], [0046] "The ground status sensor 18 senses hazards such as objects near the aircraft and includes, for example, a radar, and preferably a wingtip radar on both wingtips. The ground status sensor 18 may alternatively be incorporated into the GPS/Avionics system 14."  Also, "Ground status sensor 18 is preferably installed on the left and right wingtips of the aircraft 204, as a radar system, that continuously scans a sector for any kind of solid obstacle that might result in a collision with the aircraft 204 [receive location data]. In this exemplary embodiment, a point obstacle 206 can be represented by a circle or a dot, and any other solid obstacle 208 can be represented by a polygon, for example, a rectangle, for reduced display clutter and pilot workload."  Also, "These representations not only provide greater situational awareness but also an assessment of the threat due to the obstacles location.").
Additionally, in the same field of endeavor, Pepitone teaches receiving traffic data that includes location data for other vehicles (Pepitone: [0043] "In addition, surrounding aircraft data 134 [receive traffic data] and airfield structure data 136 are continuously made available to the process 130 during ground maneuvers. The location and groundspeed of the aircraft may be provided by sensors 110 such as inertial sensors or by a GPS. The surrounding aircraft data 134 may be provided by an ADS-B system 138." Note that in Figure 11, aircraft data 134 includes surrounding aircraft location, ground speed, and future route data.);
And wherein the graphical symbology includes a graphical representation of the another vehicle and a graphical shaped threat zone, wherein the threat level data and the location data is encoded in the shape, position and color of the graphical shaped threat zone… (Pepitone: [0035] and [0036] "In displaying the lateral situation view 206 of the zone of protection 312 [graphical shaped threat zone], the overall shape of the zone of protection 312 [shape encoded in graphical shaped threat zone] will elongate to provide early warning in a specific direction of aircraft ground travel and provide early warning of an impending incursion into another aircraft's zone of protection or an airfield structure [corresponding to projection collision point]."  Also, "FIG. 5 illustrates separation of zones 312 and 412 and an intended colorization of the zones of protection 312 and 412 of green to indicate no threat is impending due to sufficient time and space for pilot correction [position and color encoded in graphical threat zone]. FIG. 6 illustrates an intended amber colorization of zones of protection 312 and 412 to indicate an impending incursion between aircrafts indicated by symbols 304 and 404 [graphical representation of another vehicle] unless corrective action is taken. FIG. 7 illustrates an intended red colorization of zones of protection 312 and 412 to indicate immediate action is required to avert an incursion between aircraft indicated by symbols 304 and 404.").
Krishna and Pepitone are considered to be analogous to the claim invention because they are in the same field of aircraft collision avoidance.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Krishna to incorporate the teachings of Pepitone to provide traffic data that includes location data of other vehicles and display graphical symbology to represent threat level data because it provides the benefit of increased awareness of other aircraft for the pilot to reduce collision on the ground between aircraft.
	Krishna and Pepitone fails to explicitly teach wherein the graphical shaped threat zone is positioned in image space to be centered on a projected collision point of ownship and the another vehicle. Krishna and Pepitone does display a zone of protection around the ownship and other aircraft, but do not explicitly teach a threat zone around a collision point.
	However, in the same field of endeavor, Bagge teaches wherein the graphical symbology includes a graphical representation of the another vehicle and a graphical shaped threat zone, wherein the threat level data and the location data is encoded in the shape, position and color of the graphical shaped threat zone, and wherein the graphical shaped threat zone is positioned in image space to be centered on a projected collision point of ownship and the another vehicle (Bagge: [0002], [0014], [0019], and [0020] "Systems and methods herein provide for the identification and display of a runway incursion for use in an aircraft. A method of one embodiment includes the steps of gathering traffic information data from a traffic information system ("TIS"), employing a runway incursion algorithm to the traffic information data to detect a collision hazard, automatically calculating incursion data, and displaying the incursion data."  Also, "At step S2, software product 130 employs a runway incursion algorithm, also known in the art, to traffic information data 12 to detect a collision hazard (see, e.g., collision hazard 6 [graphical representation of another vehicle] of FIG. 5, FIG. 6 and FIG. 7). Process 90 then continues to step S3."  Also, "FIG. 6 shows one exemplary display of incursion data 140 on display unit 110. A graphic 148 [graphical shaped threat zone] is shown encircling incursion point 141 [encoded in position, centered on projected collision point] (shown in FIG. 5), and incursion time 142 is displayed inside graphic 148. While aircraft trend vector 144 and collision hazard trend vector 146 may be arranged as in FIG. 5, aircraft trend vector 144 and collision hazard trend vector 146 are shown truncated, in FIG. 6, at graphic 148."  Also, "Graphic 148 is shown in FIG. 6 as a circle. However, it should be apparent that graphic 148 may comprise other shapes [encoded in shape] such as rectangles and triangles; the size of the graphic 148 may also be selected appropriately. For example, in one embodiment, the size (e.g., diameter) of graphic 148 is based on a size of aircraft 2 and a size of the collision hazard 6...").
Krishna, Pepitone, and Bagge are considered to be analogous to the claim invention because they are in the same field of aircraft collision avoidance.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Krishna and Pepitone to incorporate the teachings of Bagge to display the threat zone in the image space centered on a projected collision point because providing the threat zone at the collision point is another way to indicate to the pilot that a ground collision is possible and it provides to benefit of the pilots of increases awareness for avoiding collisions. The increased awareness provides the flight crew information on the display to be fully aware of the dynamic avoidance planning. The projected collision point zone is displayed to pilots for the benefit of easily recognizing potential obstacles and to provide obstacle avoidance guidance, which may lower the probability of a ground collision.
12.	Regarding Claim 2, Krishna, Pepitone, and Bagge remains as applied above in Claim 1, and further, Krishna teaches the traffic data… wherein the at least one processor is configured to determine the threat level data by including the steps: calculating interception data by projecting paths of ownship and the other vehicles based at least on location data and speed data of ownship… included in the traffic data and determining path projections that intercept (Krishna: [0045] and [0058] "While the swath icon 202 is represented by brackets as shown, the swath icon 202 may be indicated by any highlighted area and may be of any shape. The pilot may navigate within the swath icon 202 and be assured that the aircraft 204 will not be in an immediate collision course to intercept an obstacle [projecting paths with ownship and other vehicle]."  Also, "For example, the current swath icon 1302 is very likely to turn amber and then red [determine threat level] because the obstacle 1308 [traffic data] is moving [speed data] in an intersecting path [interception path] to the own aircraft 1304. The box 1312 displays swath width and distance [location data] to the obstacle 1308."); 
Determining the threat level data based on the interception data (Krishna: [0058] "The box 1313 displays TRAFFIC to alert the pilot to the obstacle 1308 and displays a distance, 300 feet, as the stopping distance of the aircraft 1304. Textual display of annunciations like STOP [based on interception data] may replace TRAFFIC to provide additional warning to the pilot [determine threat level].").  
Krishna fails to explicitly teach the traffic data includes location data and speed data of the other vehicles.
However, in the same field of endeavor, Pepitone teaches the traffic data includes location data and speed data of the other vehicles (Pepitone: [0035], [0038], and [0043] "The early warning distance "x" is a distance dependent upon the time and distance according to received aircraft data that would provide sufficient time and distance for the crew to react to an impending incursion [path projections that intercept]. The zone of protection 312 will change as early warning distance "x" changes in response to received aircraft data."  Also, "For example, the processor 104 may receive various other types of inertial data in addition to aircraft data during a ground maneuver, which are then processed to determine if aircraft 304 will reach or cross the boundary line of the zone of protection 412 in a predetermined amount of time. Data such as rate of speed [speed data], direction, and braking distance could be used to determine the amount of time for aircraft 304 to reach or cross the border of the zone of protection 412 from its current position."  Also, "In addition, surrounding aircraft data 134 and airfield structure data 136 are continuously made available to the process 130 during ground maneuvers. The location and groundspeed of the aircraft may be provided by sensors 110 such as inertial sensors or by a GPS. The surrounding aircraft data 134 may be provided by an ADS-B system 138." Note that Figure 11 explains that aircraft data 134 is the surrounding aircraft location, ground speed and future route.)
Krishna, Pepitone, and Bagge are considered to be analogous to the claim invention because they are in the same field of aircraft collision avoidance.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Krishna and Bagge to incorporate the teachings of Pepitone to provide traffic data that includes location data and speed data of other vehicles because it provides the benefit of increased awareness of other aircraft for the pilot to reduce collision on the ground between aircraft.
13.	Regarding Claim 3, Krishna, Pepitone, and Bagge remains as applied above in Claim 2, and further, Pepitone teaches the interception data includes time to interception data of the ownship and the another vehicle, wherein the threat level data is encoded into different graphical symbology depending on the time to interception data (Pepitone: [0041] "Referring now to FIG. 8, during a ground maneuver an early warning zone of protection, envelope or bubble, may be displayed on lateral situation display 206 as indicated. In this particular embodiment, a zone of protection 512 of an aircraft 504 is indicated...Zone of protection 512 is indicated as comprised of three zonal areas 518, 520, and 522 depending upon the proximity of the incursion to aircraft 504. More specifically, zone of protection 518 provides an alert of incursion that will occur in excess of 10 seconds [time to interception data of ownship and another vehicle]. It should be appreciated that zone of protection 518 may be colorized green to indicate no immediate threat of an incursion [different graphical symbology depending on time]. Protective zone 520 provides an alert of an impending incursion in approximately 10 seconds. It should be appreciated that zone of protection 520 may be colorized amber to indicate the threat of an incursion [different graphical symbology depending on time]. Corrective measures must be taken to eliminate this situation or an incursion will occur in approximately 10 seconds. Lastly, zone of protection 522 provides an alert of an impending incursion within 5 seconds. It should be appreciated that zone of protection 522 may be colorized red to indicate an immediate threat of an incursion [different graphical symbology depending on time].").
14.	Regarding Claim 4, Krishna, Pepitone, and Bagge remains as applied above in Claim 1, and further, Krishna teaches the at least one processor is configured to encode the threat level data for the another vehicle into at least one of different shape and different color graphical symbology depending upon the urgency of the threat of the surface collision with the another vehicle. (Krishna: [0045] "In this exemplary embodiment, a point obstacle 206 can be represented by a circle or a dot, and any other solid obstacle 208 can be represented by a polygon, for example, a rectangle [encode threat level into shape and color], for reduced display clutter and pilot workload. The obstacles 206, 208 outside the swath icon 202 may be color coded colors of less emphasis [depending on urgency of threat], for example, grey, to indicate a no-threat obstacle.").  
15.	Regarding Claim 5, Krishna, Pepitone, and Bagge remains as applied above in Claim 1, and further, Krishna teaches the at least one processor is configured to encode the location data for the another vehicle by transforming the location data from world space to image space and correspondingly positioning the graphical symbology (Krishna: [0051] and [0053] "Similar to the two dimensional airport moving map display, the swath icon 602 will expand and contract, as shown in FIG. 6 based on the obstacle location [encode location data], and also become either amber or red based on the distance of the obstacles 606, 608 [world space to image space] from the aircraft 604. The visual depiction of the distance at which the aircraft 604 may be stopped is represented by a bar 620, indicating the point at which the aircraft would be positioned after stopping."  Also, "Referring to FIG. 8, on the three-dimensional airport moving map, the swath icon 502 may be represented by fixed reference dots 802 and 803, indicating the range of the coverage area of the wingtip radar. Similar to the swath icon 502, the dots 802, 803 may be color coded to represent the threat level of the obstacle 808 [world space to image space for positioning the graphical symbology]. As shown in FIG. 8, the obstacle 808 is in close proximity to the right side of the aircraft. Hence the right dot 803 is color-coded amber, for example, and a visual depiction of the stopping distance is represented by the bar 820.").  
16.	Regarding Claim 6, Krishna, Pepitone, and Bagge remains as applied above in Claim 1, and further, Krishna teaches the at least one processor is configured to autorange the navigation display based on the location data of the another vehicle so as to present the graphical symbology in full (Krishna: [0047] "Based on the position of the obstacle 208, the swath icon 202 may expand or contract, and based on the safety margins, may become either amber or red. If the obstacle 208 is close to the wingtip [based on location data], the swath icon 202 in the corresponding side 222 will move closer [autorange display] to the aircraft 204, as shown in FIG. 3, and will turn amber.").  
17.	Regarding Claim 7, Krishna, Pepitone, and Bagge remains as applied above in Claim 1, and further, Krishna teaches the at least one processor is configured to present only part of the graphical symbology at a border of the primary flight display based on the location data of the another vehicle being off-screen in image space (Krishna: [0055] "Based on the range setting on the airport moving map, the obstacle display could be outside the current view of the map, but still in close proximity to the aircraft [based on location data]. For example, if the obstacle display is off the map [another vehicle in off screen image space] for the selected range, the pilot may be alerted to the obstacle by displaying it at the edge of the airport map view (FIG. 10), showing half of the obstacle 1008 [present only part of graphical symbology at border of display] with the complete distance readout. The swath icon 1002 can also be extended to the edge of the map view.").
18.	Regarding Claim 8, Krishna, Pepitone, and Bagge remains as applied above in Claim 1, and further, Pepitone teaches the graphical symbology includes a graphical representation of the another vehicle and a graphical shaped carpet underneath the graphical representation of the another vehicle (Pepitone: [0036] "FIGS. 5-7 illustrate the associated zones of protection of two structures, and more specifically two aircraft traveling towards each other along a same directional path. In this particular embodiment, the lateral situation display 206 within each aircraft would include a top-view aircraft symbol 304, indicating aircraft ownship, and the aircraft zone of protection 312 and a top-view approaching aircraft symbol 404 [graphical representation of another vehicle], indicating an approaching aircraft, and the aircraft zone of protection 412 associated with that aircraft [graphical representation of carpet underneath].") , 
Wherein the threat level data and the location data is encoded in the shape, position and color of the graphical shaped carpet (Pepitone: [0036] and [0039] "FIG. 7 illustrates an intended red colorization of zones of protection 312 and 412 [position and color encoded in graphical shaped carpet] to indicate immediate action is required [threat level data and location data] to avert an incursion between aircraft indicated by symbols 304 and 404."  Also, "In another example, the color in which zone of protection 412 or a boundary line of the zone of protection 412 are rendered could change [shape and position encoded in graphical shaped carpet], in whole or in part, from one color to another.").
19.	Regarding Claim 10, Krishna, Pepitone, and Bagge remains as applied above in Claim 1, and further, Krishna teaches the at least one processor is configured to determine a type of threat and to display a textual label of the type of threat on the primary flight display (Krishna: [0058] "The box 1313 displays TRAFFIC [type of threat to display as textual label] to alert the pilot to the obstacle 1308 and displays a distance, 300 feet, as the stopping distance of the aircraft 1304. Textual display of annunciations like STOP [type of threat to display as textual label] may replace TRAFFIC to provide additional warning to the pilot.").
20.	Regarding Claim 11, Krishna, Pepitone, and Bagge remains as applied above in Claim 1, and further, Pepitone teaches the at least one processor is configured to:18UTILITY PATENT APPLICATIONATTORNEY DOCKET NO. H214493 (002.7222US) determine first threat level data when a first time to surface collision with the another vehicle is calculated based on the traffic data; determine second threat level data when a second time to surface collision with the another vehicle is calculated based on the traffic data; determine third threat level data when a third time to surface collision with the another vehicle is calculation based on the traffic data; wherein the first, second and third times are different; and wherein the first, second and third threat level data is encoded into graphical symbology using different colors and different shapes (Pepitone: [0041] "Referring now to FIG. 8, during a ground maneuver an early warning zone of protection, envelope or bubble, may be displayed on lateral situation display 206 as indicated. In this particular embodiment, a zone of protection 512 of an aircraft 504 is indicated...Zone of protection 512 is indicated as comprised of three zonal areas 518, 520, and 522 [first, second, and third threat level with another vehicle] depending upon the proximity of the incursion to aircraft 504 [depending on traffic data]. More specifically, zone of protection 518 provides an alert of incursion that will occur in excess of 10 seconds. It should be appreciated that zone of protection 518 may be colorized green [different colors/shape] to indicate no immediate threat of an incursion [first threat level data, different times]. Protective zone 520 provides an alert of an impending incursion in approximately 10 seconds [second threat level data, different times]. It should be appreciated that zone of protection 520 may be colorized amber [different colors/shape] to indicate the threat of an incursion. Corrective measures must be taken to eliminate this situation or an incursion will occur in approximately 10 seconds. Lastly, zone of protection 522 provides an alert of an impending incursion within 5 seconds [third threat level data, different times]. It should be appreciated that zone of protection 522 may be colorized red [different colors/shape] to indicate an immediate threat of an incursion." Note that in Figure 8, zones 518, 520, and 522 all have different shapes based on the threat level.).  
21.	Regarding Claim 12, Krishna, Pepitone, and Bagge remains as applied above in Claim 1, and further, Pepitone teaches a time scale is presented on the primary flight display (Pepitone: [0035] "The shape of zone of protection 312 is determined by various factors, including but not limited to, the turn radius of the wings, nose and tail of the aircraft, the forward and backward groundspeed (e.g. pushback, taxi, of the like), the turn direction of the aircraft, and an early warning distance, noted as "x" in FIG. 3. The early warning distance "x" is a distance dependent upon the time and distance according to received aircraft data [time scale presented] that would provide sufficient time and distance for the crew to react to an impending incursion. The zone of protection 312 will change as early warning distance "x" changes in response to received aircraft data."). 
22.	Regarding Claim 13, Krishna, Pepitone, and Bagge remains as applied above in Claim 1, and further, Krishna teaches the at least one processor is configured to provide a three dimensional perspective view for the navigation display including terrain and airport features and the graphical symbology (Krishna: [0037] and [0043] "The SVS 16 is configured to generate a three-dimensional image [three dimensional perspective view for navigation display] of the topographical environment around the aircraft (referred to hereinafter as "the SVS image"), to generate a third signal 30 carrying an SVS Image and to provide the third signal 30 to processor 24.  In some embodiments, SVS 16 may include a data storage device (not shown) containing a database with data relating to the topography [terrain], which may represent various runways and taxiways and/or man-made structures located along the aircraft's path [airport features]. In some embodiments, the data storage device may contain such airport data for an entire geographical region such as a state, a country or continent."  Also, "For example, in the illustrated embodiment, processor 24 is configured to receive the third signal 30 from SVS 16 and to send a command to display unit 20 instructing display unit 20 to display a corresponding SVS image [display graphical symbology] on a display screen 22.").  
23.	Regarding Claim 15, Krishna teaches a method for providing ground traffic collision threat awareness in an aircraft display system comprising a primary flight display device and a navigation display device, the method comprising (Krishna: [0007], [0038], and [0040] “In an exemplary embodiment, a method for indicating a hazard free area around an aircraft [collision threat awareness] on a moving map, comprises displaying an aircraft icon representing the aircraft on the moving map; displaying a swath icon representing an area around the aircraft on the moving map; detecting an object in the vicinity of the aircraft; displaying the object on the moving map [display system]; and modifying the swath icon if the object is within a first threshold distance of the swath."  Also, "In some embodiments, SVS 16 [navigation display device] may include a dedicated processor, microprocessor, or other circuitry that is configured to take the information pertaining to the position, attitude, altitude and heading of the aircraft and to utilize the information available in the database to generate a third signal 30 that may be utilized by processor 24 to render a two-dimensional image or a three-dimensional image of the topographical environment on which the aircraft is taxiing."  Also, "The display unit 20 [primary flight display], as noted above, in response to display commands supplied from the processor 24, selectively renders on the display screen 22 various textual, graphic, and/or iconic information, and thereby supply visual feedback to the operator."):
Determining, via at least one processor, threat level data representing… a surface collision with another vehicle based on the traffic data (Krishna: [0046] and [0048] "The swath icon is drawn and colored based on the obstacles' location/position [based on traffic data]."  Also, "To ensure that the display doesn't get cluttered with too much readout, the numeric cutout box 210 can be displayed only for the closest obstacle [another vehicle] and of higher threat level [determine threat level data representing urgency level], and optionally only when the obstacle is so close that the swath icon bracket turns amber or red.");
Encoding, via at least one processor, the threat level data and the location data for the another vehicle into graphical symbology for the primary flight display device and into graphical symbology for the navigation display device (Krishna: [0045] and [0051] "In accordance with a first exemplary embodiment 200 of FIG. 2, a swath icon 202, which otherwise may be known as an area or a wingtip swath symbology, displayed on an airport moving map of display unit 20 [for primary flight display] depicts a safety zone around an aircraft 204 that is free of obstacles or hazards, thereby enhancing the situational awareness of a pilot taxiing the aircraft 204...The obstacles 206, 208 outside the swath icon 202 may be color coded [graphical symbology] colors of less emphasis, for example, grey, to indicate a no-threat obstacle [encode threat level data]."  Also, "Similar to the two-dimensional airport moving map display [for navigation display], the swath icon 602 will expand and contract, as shown in FIG. 6 based on the obstacle location, and also become either amber or red [graphical symbology] based on the distance of the obstacles 606, 608 from the aircraft 604 [encode location data for another vehicle]. The visual depiction of the distance at which the aircraft 604 may be stopped is represented by a bar 620, indicating the point at which the aircraft would be positioned after stopping."); 
Displaying the graphical symbology on the primary flight display device; and displaying the graphical symbology on the navigation display device  (Krishna: [0040], [0046], and [0053] "The display unit 20 [on primary flight display], as noted above, in response to display commands supplied from the processor 24, selectively renders on the display screen 22 various textual, graphic, and/or iconic information [display graphical symbology], and thereby supply visual feedback to the operator."  Also, "Referring to FIG. 3, the distance 212 of the obstacle 208, for example, from the aircraft 204 may be shown in a cutout box 210 near the swath icon 202 and may be color coded to a color of less emphasis, for example, grey, when the obstacle 208 is not a threat, but would turn either amber or red, for example, as the degree of threat to the aircraft 204 increases."  Also, "Referring to FIG. 8, on the three-dimensional airport moving map, the swath icon 502 may be represented by fixed reference dots 802 and 803, indicating the range of the coverage area of the wingtip radar. Similar to the swath icon 502, the dots 802, 803 may be color coded [graphical symbology] to represent the threat level of the obstacle 808 [display on navigation display].").
Krishna fails to explicitly teach receiving, via at least one processor, traffic data including location data for other vehicles; determining, via at least one processor, threat level data representing a time to a surface collision with another vehicle based on the traffic data; and the graphical symbology includes a graphical representation of the another vehicle and a graphical shaped threat zone, wherein the threat level data and the location data is encoded in the shape, position and color of the graphical shaped threat zone, and wherein the graphical shaped threat zone is positioned in image space to be centered at a projected collision point of ownship and the another vehicle.  Although, Krishna does teach data regarding aircraft on the ground, it does not explicitly teach using a GPS system to locate the other aircraft as location data (Krishna: [0039], [0045], [0046] "The ground status sensor 18 senses hazards such as objects near the aircraft and includes, for example, a radar, and preferably a wingtip radar on both wingtips. The ground status sensor 18 may alternatively be incorporated into the GPS/Avionics system 14."  Also, "Ground status sensor 18 is preferably installed on the left and right wingtips of the aircraft 204, as a radar system, that continuously scans a sector for any kind of solid obstacle that might result in a collision with the aircraft 204 [receive location data]. In this exemplary embodiment, a point obstacle 206 can be represented by a circle or a dot, and any other solid obstacle 208 can be represented by a polygon, for example, a rectangle, for reduced display clutter and pilot workload."  Also, "These representations not only provide greater situational awareness but also an assessment of the threat due to the obstacles location.").
Additionally, in the same field of endeavor, Pepitone teaches receiving, via at least one processor, traffic data including location data for other vehicles (Pepitone: [0043] "In addition, surrounding aircraft data 134 [receive traffic data] and airfield structure data 136 are continuously made available to the process 130 during ground maneuvers. The location and groundspeed of the aircraft may be provided by sensors 110 such as inertial sensors or by a GPS. The surrounding aircraft data 134 may be provided by an ADS-B system 138." Note that in Figure 11, aircraft data 134 includes surrounding aircraft location, ground speed, and future route data.);
Determining, via at least one processor, threat level data representing a time to a surface collision with another vehicle based on the traffic data (Pepitone: [0035] "The early warning distance "x" is a distance dependent upon the time and distance according to received aircraft data [threat level data representing time to collision with another vehicle] that would provide sufficient time and distance for the crew to react to an impending incursion.");
And wherein the graphical symbology includes a graphical representation of the another vehicle and a graphical shaped threat zone, wherein the threat level data and the location data is encoded in the shape, position and color of the graphical shaped threat zone… (Pepitone: [0035] and [0036] "In displaying the lateral situation view 206 of the zone of protection 312 [graphical shaped threat zone], the overall shape of the zone of protection 312 [shape encoded in graphical shaped threat zone] will elongate to provide early warning in a specific direction of aircraft ground travel and provide early warning of an impending incursion into another aircraft's zone of protection or an airfield structure [corresponding to projection collision point]."  Also, "FIG. 5 illustrates separation of zones 312 and 412 and an intended colorization of the zones of protection 312 and 412 of green to indicate no threat is impending due to sufficient time and space for pilot correction [position and color encoded in graphical threat zone]. FIG. 6 illustrates an intended amber colorization of zones of protection 312 and 412 to indicate an impending incursion between aircrafts indicated by symbols 304 and 404 [graphical representation of another vehicle] unless corrective action is taken. FIG. 7 illustrates an intended red colorization of zones of protection 312 and 412 to indicate immediate action is required to avert an incursion between aircraft indicated by symbols 304 and 404.").
Krishna and Pepitone are considered to be analogous to the claim invention because they are in the same field of aircraft collision avoidance.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Krishna to incorporate the teachings of Pepitone to provide traffic data that includes location data of other vehicles and display graphical symbology to represent threat level data because it provides the benefit of increased awareness of other aircraft for the pilot to reduce collision on the ground between aircraft.
	Krishna and Pepitone fails to explicitly teach wherein the graphical shaped threat zone is positioned in image space to be centered on a projected collision point of ownship and the another vehicle. Krishna and Pepitone does display a zone of protection around the ownship and other aircraft, but do not explicitly teach a threat zone around a collision point.
	However, in the same field of endeavor, Bagge teaches wherein the graphical symbology includes a graphical representation of the another vehicle and a graphical shaped threat zone, wherein the threat level data and the location data is encoded in the shape, position and color of the graphical shaped threat zone, and wherein the graphical shaped threat zone is positioned in image space to be centered on a projected collision point of ownship and the another vehicle (Bagge: [0002], [0014], [0019], and [0020] "Systems and methods herein provide for the identification and display of a runway incursion for use in an aircraft. A method of one embodiment includes the steps of gathering traffic information data from a traffic information system ("TIS"), employing a runway incursion algorithm to the traffic information data to detect a collision hazard, automatically calculating incursion data, and displaying the incursion data."  Also, "At step S2, software product 130 employs a runway incursion algorithm, also known in the art, to traffic information data 12 to detect a collision hazard (see, e.g., collision hazard 6 [graphical representation of another vehicle] of FIG. 5, FIG. 6 and FIG. 7). Process 90 then continues to step S3."  Also, "FIG. 6 shows one exemplary display of incursion data 140 on display unit 110. A graphic 148 [graphical shaped threat zone] is shown encircling incursion point 141 [encoded in position, centered on projected collision point] (shown in FIG. 5), and incursion time 142 is displayed inside graphic 148. While aircraft trend vector 144 and collision hazard trend vector 146 may be arranged as in FIG. 5, aircraft trend vector 144 and collision hazard trend vector 146 are shown truncated, in FIG. 6, at graphic 148."  Also, "Graphic 148 is shown in FIG. 6 as a circle. However, it should be apparent that graphic 148 may comprise other shapes [encoded in shape] such as rectangles and triangles; the size of the graphic 148 may also be selected appropriately. For example, in one embodiment, the size (e.g., diameter) of graphic 148 is based on a size of aircraft 2 and a size of the collision hazard 6...").
Krishna, Pepitone, and Bagge are considered to be analogous to the claim invention because they are in the same field of aircraft collision avoidance.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Krishna and Pepitone to incorporate the teachings of Bagge to display the threat zone in the image space centered on a projected collision point because providing the threat zone at the collision point is another way to indicate to the pilot that a ground collision is possible and it provides to benefit of the pilots of increases awareness for avoiding collisions. The increased awareness provides the flight crew information on the display to be fully aware of the dynamic avoidance planning. The projected collision point zone is displayed to pilots for the benefit of easily recognizing potential obstacles and to provide obstacle avoidance guidance, which may lower the probability of a ground collision.
24.	Regarding Claim 16, Krishna, Pepitone, and Bagge remains as applied above in Claim 15, and further, Pepitone teaches the threat level data for the another vehicle is encoded into different shape and different color graphical symbology depending upon the time to the surface collision with the another vehicle (Pepitone: [0041] "Referring now to FIG. 8, during a ground maneuver an early warning zone of protection, envelope or bubble, may be displayed on lateral situation display 206 as indicated. In this particular embodiment, a zone of protection 512 of an aircraft 504 is indicated...Zone of protection 512 is indicated as comprised of three zonal areas 518, 520, and 522 depending upon the proximity of the incursion to aircraft 504. More specifically, zone of protection 518 provides an alert of incursion that will occur in excess of 10 seconds [time to interception data of ownship and another vehicle]. It should be appreciated that zone of protection 518 may be colorized green to indicate no immediate threat of an incursion [different graphical symbology depending on time]. Protective zone 520 provides an alert of an impending incursion in approximately 10 seconds. It should be appreciated that zone of protection 520 may be colorized amber to indicate the threat of an incursion [different graphical symbology depending on time]. Corrective measures must be taken to eliminate this situation or an incursion will occur in approximately 10 seconds. Lastly, zone of protection 522 provides an alert of an impending incursion within 5 seconds. It should be appreciated that zone of protection 522 may be colorized red to indicate an immediate threat of an incursion [different graphical symbology depending on time].").
25.	Regarding Claim 17, Krishna, Pepitone, and Bagge remains as applied above in Claim 15, and further, Krishna teaches autoranging the navigation display based on the location data of the another vehicle so as to present the graphical symbology in full and presenting only part of the graphical symbology at a border of the primary flight display based on the location data of the another vehicle being off-screen in image space (Krishna: [0047] and [0055] "Based on the position of the obstacle 208, the swath icon 202 may expand or contract, and based on the safety margins, may become either amber or red. If the obstacle 208 is close to the wingtip [based on location data], the swath icon 202 in the corresponding side 222 will move closer [autorange display] to the aircraft 204, as shown in FIG. 3, and will turn amber."  Also, "Based on the range setting on the airport moving map, the obstacle display could be outside the current view of the map, but still in close proximity to the aircraft [based on location data]. For example, if the obstacle display is off the map [another vehicle in off screen image space] for the selected range, the pilot may be alerted to the obstacle by displaying it at the edge of the airport map view (FIG. 10), showing half of the obstacle 1008 [present only part of graphical symbology at border of display] with the complete distance readout. The swath icon 1002 can also be extended to the edge of the map view.").  
26.	Regarding Claim 18, Krishna, Pepitone, and Bagge remains as applied above Claim 17, and further, Krishna teaches a… scale is presented on the autoranged navigation display (Krishna: [0047] "Based on the position of the obstacle 208, the swath icon 202 may expand or contract, and based on the safety margins, may become either amber or red. If the obstacle 208 is close to the wingtip, the swath icon 202 in the corresponding side 222 will move closer [autorange display] to the aircraft 204, as shown in FIG. 3, and will turn amber.").
	Krishna fails to teach a time scale is presented on the… navigation display. 
	However, in the same field of endeavor, Pepitone teaches a time scale is presented on the… navigation display (Pepitone: [0035] "The shape of zone of protection 312 is determined by various factors, including but not limited to, the turn radius of the wings, nose and tail of the aircraft, the forward and backward groundspeed (e.g. pushback, taxi, of the like), the turn direction of the aircraft, and an early warning distance, noted as "x" in FIG. 3. The early warning distance "x" is a distance dependent upon the time and distance according to received aircraft data [time scale presented] that would provide sufficient time and distance for the crew to react to an impending incursion. The zone of protection 312 will change as early warning distance "x" changes in response to received aircraft data.").
Krishna, Pepitone, and Bagge are considered to be analogous to the claim invention because they are in the same field of aircraft collision avoidance.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Krishna and Bagge to incorporate the teachings of Pepitone to time scale on the navigation display because it provides the benefit of increased awareness of other aircraft for the pilot to reduce collision on the ground between aircraft.
27.	Regarding Claim 19, Krishna, Pepitone, and Bagge remains as applied above in Claim 15, and further, Pepitone teaches the graphical symbology includes a graphical representation of the another vehicle and a graphical shaped carpet underneath the graphical representation of the another vehicle (Pepitone: [0036] "FIGS. 5-7 illustrate the associated zones of protection of two structures, and more specifically two aircraft traveling towards each other along a same directional path. In this particular embodiment, the lateral situation display 206 within each aircraft would include a top-view aircraft symbol 304, indicating aircraft ownship, and the aircraft zone of protection 312 and a top-view approaching aircraft symbol 404 [graphical representation of another vehicle], indicating an approaching aircraft, and the aircraft zone of protection 412 associated with that aircraft [graphical representation of carpet underneath]."),
Wherein the threat level data and the location data is encoded in the shape, position and color of the graphical shaped carpet (Pepitone: [0036] and [0039] "FIG. 7 illustrates an intended red colorization of zones of protection 312 and 412 [position and color encoded in graphical shaped carpet] to indicate immediate action is required [threat level data and location data] to avert an incursion between aircraft indicated by symbols 304 and 404."  Also, "In another example, the color in which zone of protection 412 or a boundary line of the zone of protection 412 are rendered could change [shape and position encoded in graphical shaped carpet], in whole or in part, from one color to another.").
28.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna (US 20150045994 A1), in view of Pepitone (US 20070067093 A1), in view of Bagge (US 20070043483 A1), and in further view of Schell (US 20060214816 A1).
29.	Regarding Claim 14, Krishna remains as applied above in Claim 1.
	Krishna, Pepitone, and Bagge fails to teach the at least one processor is configured to encode into the graphical symbology whether the another vehicle is in air or on ground.  
	However, in the same field of endeavor, Schell teaches the at least one processor is configured to encode into the graphical symbology whether the another vehicle is in air or on ground (Schell: [0015] and [0018] "The collision avoidance processor 12 is also coupled to a crew warning system 26 operable to visually and/or aurally transfer alarm signals generated by the processor 12 to a flight crew in the aircraft.... Additionally, the crew warning system 26 may also visually present warning levels [graphical symbology] or advisory messages to the flight crew by means of warning lights and/or a visual display device operable to visually present graphical and/or alphanumeric data to the flight crew."  Also, "The processor 12 may determine that the aircraft is in the approach structure by receiving altitude information from the altitude-sensing device 21... For example, one audible warning may include "Traffic on runway" [indicate another vehicle is on the ground] to indicate that an aircraft is presently on the ground and on the indicated runway. If the aircraft is airborne, the audible warning may include "Traffic on approach" [indicate another vehicle is in the air] or other similar verbal messages having similar content.).
Krishna, Pepitone, Bagge, and Schell are considered to be analogous to the claim invention because they are in the same field of aircraft collision avoidance.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Krishna, Pepitone, and Bagge to incorporate the teachings of Schell to encode whether an aircraft is on the ground or in the air because it provides the benefit of increased awareness of other aircraft for the pilot to reduce collision on the ground between aircraft.

Response to Arguments
30.	Applicant’s arguments with respect to Claims 1-8 and 10-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The arguments are not persuasive because Bagge (US 20070043483 A1) has been applied to teach the amended subject matter of displaying graphical symbology to represent another vehicle and encode threat level data and location data, where the position is centered on the projected collision point in the rejection above as cited in at least paragraphs [0002]-[0020] to display to the pilots the collision information with encoded threat level data. 
31.	Krishna (US 20150045994 A1), in view of Pepitone (US 20070067093 A1), in view of Bagge (US 20070043483 A1), and in further view of Schell (US 20060214816 A1)  teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
32.	Claims 1-8 and 9-10 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
33.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Govindillam (US 20210005095 A1)
Mere (US 20190043374 A1)
Tran (US 20070182589 A1)

Conclusion
34.	Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited. Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way. The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
35.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/MICHAEL T SILVA/Examiner, Art Unit 3663           


/ADAM D TISSOT/Primary Examiner, Art Unit 3663